Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 5, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154316                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  STEVEN CARTER,                                                                                                      Justices
           Plaintiff-Appellant,
  v                                                                 SC: 154316
                                                                    COA: 331883
  GUS HARRISON CORRECTIONAL
  FACILITY WARDEN,
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 28, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 5, 2018
           a0226
                                                                               Clerk